Order, Supreme Court, New York County (Debra A. James, J.), entered March 23, 2007, which, upon granting plaintiffs’ motion for reargument, adhered to its prior order dismissing the complaint without prejudice, unanimously affirmed, without costs.
Judiciary Law § 470, which recognizes a nonresident attorney’s right to practice law in New York, has been interpreted in this Judicial Department as requiring such attorney at least to maintain an office in this state for such purpose (Liechtenstein v Emerson, 251 AD2d 64 [1998]). Failure to maintain such a local office requires dismissal of an action commenced by such attorney, without prejudice to commencing anew (Neal v Energy Transp. Group, 296 AD2d 339 [2002]). Concur—Lippman, RJ., Tom, Gonzalez, Buckley and Renwick, JJ.